351 F.2d 951
George E. McFARLAND, Appellant,v.UNITED STATES of America, Appellee.
No. 21114.
United States Court of Appeals Fifth Circuit.
October 29, 1965.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
George E. McFarland, in pro. per.
Robert E. Hauberg, U. S. Atty., Jackson, Miss., for appellee.
Before JONES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM:


1
The record on this appeal does not disclose any prejudicial error. The judgment of the district court is


2
Affirmed.